          Case 4:19-cv-00075-MSA Document 29 Filed 05/12/20 Page 1 of 8



 1   WO
 2
 3
 4
 5
 6                         IN THE UNITED STATES DISTRICT COURT
 7                                 FOR THE DISTRICT OF ARIZONA
 8
 9       Dagoberto Salazar,                               No. CV-19-00075-TUC-MSA
10                    Plaintiff,                          ORDER
11       v.
12       Commissioner      of      Social    Security
         Administration,
13
                      Defendant.
14
15            On April 20, 2020, Plaintiff Dagoberto Salazar filed a motion to alter or amend the
16   judgment. (Doc. 25.) The motion has been fully briefed.1 (Docs. 26, 27, 28.) For the

17   following reasons, the motion will be granted in part. An amended order resolving
18   Salazar’s request for review of the administrative law judge’s (“ALJ”) decision will be

19   filed concurrently with this order.

20   I.       Preclusion from “all work”
21            Salazar contends first that the Court erred in stating that, “[w]hile it appears that
22   Salazar cannot perform any of the three jobs identified by the VE, it is not clear that Salazar

23   is precluded from all work in the national economy.” He argues that the Court “applied”

24   an “incorrect, stricter definition of disability at Step 5 than the definition set forth the [sic]

25   Social Security Act and the regulations,” because the burden is on the Commissioner to

26
     1
            The motion to alter or amend the judgment was filed pursuant to Federal Rule of
27   Civil Procedure 59(e), which has no counterpart in the Local Rules of Civil Procedure. As
     such, the parties were free to file a response and reply without prior authorization by the
28   Court. Cf. LRCiv 7.2(g)(2) (prohibiting a response and reply to a motion for
     reconsideration unless authorized by the Court).
       Case 4:19-cv-00075-MSA Document 29 Filed 05/12/20 Page 2 of 8



 1   prove that he can perform other work that exists in significant numbers in the national
 2   economy. However, while the Court’s phrasing was admittedly imprecise, Salazar’s
 3   argument does not undermine the order’s reasoning and conclusion.
 4          Contrary to Salazar’s argument, the Court did not “apply” an overly strict definition
 5   of “disability.” The erroneous statement did not go to the heart of the point being made by
 6   the Court. That point is simple, and remains plainly correct: the Commissioner previously
 7   failed to demonstrate that Salazar could adjust to other work, true, but that does not mean
 8   that the Commissioner will be unable to do so upon a rehearing. The determination whether
 9   Salazar can adjust to other work is one which this Court is ill-equipped to make on this
10   record, which lacks relevant testimony from a vocational expert. The determination should
11   be made by the ALJ after reconsidering Salazar’s “residual functional capacity, age, work
12   experience and education.” Hoopai v. Astrue, 499 F.3d 1071, 1075 (9th Cir. 2007) (internal
13   citation omitted).
14          Despite the erroneous statements, there was no substantive legal error.            The
15   statements will be corrected in the amended order.
16   II.    Citation to Pinto v. Massanari
17          Salazar next contends that the Court committed clear legal error by citing to Pinto
18   v. Massanari, 249 F.3d 840 (9th Cir. 2001), for the proposition that “a claimant [is] not
19   ‘per se disabled’ simply because she is illiterate and unable to communicate in English.”
20   Salazar argues that Pinto pertains only to the novel issue whether a claimant’s education is
21   relevant at step four. Thus, he says, it has nothing to do with his case, which involved error
22   at step five.
23          This argument is unavailing. As an initial matter, Salazar ignores that the quoted
24   statement was provided in a parenthetical to a “see” citation. Salazar also ignores that the
25   citation to Pinto was preceded by an explanation of the Court’s reasoning and by a citation
26   to a Social Security regulation supporting that reasoning. Tellingly, Salazar does not
27   challenge the Court’s reasoning or dispute that the regulation supports it. Thus, Salazar’s
28   attack on the Pinto citation is of no consequence.


                                                 -2-
         Case 4:19-cv-00075-MSA Document 29 Filed 05/12/20 Page 3 of 8



 1           Additionally, while Salazar complains that Pinto involved errors at step four, he
 2   fails to explain why this distinction makes a difference. The statement in question was
 3   made during a criticism of the ALJ’s reliance on a “Dictionary of Occupational Titles
 4   description [which] required language ability above that possessed by Pinto.” 249 F.3d at
 5   846–47. The step-five determination similarly involves consultation of a vocational expert
 6   and the Dictionary of Occupational Titles; indeed, Salazar’s case involves a similar error.
 7   Moreover, as the Court had previously explained, education is one of several factors in the
 8   step-five determination, among the claimant’s residual functional capacity, age, and work
 9   history. To say that the step-five determination depends on all these factors is to imply that
10   no one factor is determinative. Thus, “[a] claimant is not per se disabled if he or she is
11   illiterate.” Id. at 847.
12           Salazar also contends that, regardless of “any abstract proposition that a claimant is
13   not per se disabled due to his or her illiteracy and/or inability to communicate in English,”
14   he has established that he is disabled because he “showed at Step 5 that his education
15   prevented the performance of the occupations underlying the ALJ’s Step-5 decision.” This
16   argument, which Salazar has raised repeatedly, is without merit. The three jobs identified
17   by the vocational expert were based on a hypothetical individual who is at least partially
18   literate in English. Because Salazar is apparently illiterate, that hypothetical was wrong,
19   and the jobs identified as representative of what that hypothetical person can perform were
20   irrelevant. To find Salazar disabled because he cannot perform these irrelevant jobs would
21   contravene the purpose of step five and grant Salazar an unwarranted windfall.2
22           The errors in Salazar’s case and the resulting delay are certainly unfortunate, but the
23   Social Security Act requires that a person actually be disabled before benefits may be
24   awarded. See Strauss v. Comm’r of the Soc. Sec. Admin., 635 F.3d 1135, 1138 (9th Cir.
25
     2
              There is an inconsistency in Salazar’s argument. If he is indeed illiterate and
26   incapable of communicating in English, then everything stemming from the ALJ’s contrary
     finding—including the hypothetical and the vocational expert’s testimony—is inherently
27   flawed. But Salazar wants the ALJ’s error only half corrected: He wants a finding that he
     is illiterate and unable to communicate in English, but he also wants to keep the defective
28   vocational testimony relating to a literate person. Unsurprisingly, this would result in a
     clear finding of disability.

                                                  -3-
       Case 4:19-cv-00075-MSA Document 29 Filed 05/12/20 Page 4 of 8



 1   2011) (“A claimant is not entitled to benefits under the statute unless the claimant is, in
 2   fact, disabled, no matter how egregious the ALJ’s errors may be.” (citation omitted)). On
 3   remand, perhaps it will be determined that Salazar cannot adjust to other work that exists
 4   in sufficient numbers in the national economy. But that conclusion is not required here,
 5   where the record is silent on which jobs, if any, a person with Salazar’s characteristics
 6   (especially his education and language abilities) may be able to perform. There was no
 7   clear legal error.
 8   III.   Education and residual functional capacity
 9          Salazar contends that the Court erred by conflating his residual functional capacity
10   with his education. He is correct that this error is apparent in footnote four of the Court’s
11   order. However, the Court disagrees that the error warrants a different result in this action.
12          In making the statements in question, the Court was merely attempting to explain
13   the point made in the preceding sections.          That is, the vocational expert identifies
14   “representative” jobs based on the hypothetical posed by the ALJ. At least in some cases,
15   the representative jobs for a person who is literate will differ from those for a person who
16   is illiterate. This appears to be one of those cases: although Salazar is apparently illiterate,
17   the hypothetical person is at least partially literate; this resulted in the vocational expert
18   identifying jobs which are not representative of what a person with Salazar’s characteristics
19   can perform.
20          This error can be corrected on remand by having the ALJ pose a revised
21   hypothetical. But it cannot serve as the basis for an immediate award of benefits now,
22   since the record is silent on which jobs, if any, the vocational expert would identify in
23   response to the revised hypothetical. The record is also silent as to whether Salazar, given
24   his residual functional capacity, age, education, and work history, would be able to perform
25   those jobs. Further proceedings will be useful to resolve these issues. See Leon v.
26   Berryhill, 880 F.3d 1041, 1047 (9th Cir. 2017).
27          The Court’s error was stating that Salazar’s residual functional capacity would be
28   different based on a finding that he is illiterate and unable to communicate in English.


                                                  -4-
         Case 4:19-cv-00075-MSA Document 29 Filed 05/12/20 Page 5 of 8



 1   What it intended to convey is that the ALJ’s hypothetical would be different, and that this
 2   could alter the jobs identified by the vocational expert as representative. This error does
 3   not warrant an immediate award of benefits and will be corrected in the amended order.
 4           Salazar also contends that the Court “incorrectly held or implied that it was
 5   unknown whether Mr. Salazar could perform the Step-5 jobs the vocational expert
 6   identified given his illiteracy.” He asserts that the Court found that his illiteracy precludes
 7   him from performing the jobs identified by the vocational expert and then disclaimed that
 8   finding by implying that he may have some ability to communicate in English. This
 9   argument lacks merit because, given the Commissioner’s concession that the case should
10   be remanded on the education and language issues, the Court had no occasion to determine
11   Salazar’s literacy in relation to the step-five determination.3 Additionally, for the reasons
12   described above, remand for further proceedings is appropriate even if Salazar is correct.
13   If Salazar is illiterate, then the hypothetical was wrong; as a result, the “representative”
14   jobs identified by the vocational expert were not really representative; as a result, Salazar’s
15   inability to perform those jobs does not establish disability. See Massachi v. Astrue, 486
16   F.3d 1149, 1152–55 (9th Cir. 2007) (remanding for further proceedings because of an error
17   at step five).
18           Despite the Court’s erroneous statements, the reasoning underlying its conclusions
19   is sound. The statements will be corrected in the amended order.
20   IV.     Application of credit-as-true rule
21           Finally, Salazar argues that the Court erred in questioning whether the credit-as-true
22   rule could be applied to the ALJ’s finding that Salazar is literate and able to communicate
23   in English. The first prong of the credit-as-true rule requires that the “ALJ failed to provide
24   legally sufficient reasons for rejecting evidence, whether claimant testimony or medical
25   opinion.” Leon, 880 F.3d at 1045 (quoting Garrison v. Colvin, 759 F.3d 995, 1020 (9th
26   Cir. 2014)). The Court previously observed that it is not clear that an error regarding a
27   claimant’s education and language abilities is equivalent to the rejection of a claimant’s
28   3
             Indeed, the Court stated: “While it appears that Salazar cannot perform any of the
     three jobs identified by the VE . . . .” (emphasis added).

                                                  -5-
      Case 4:19-cv-00075-MSA Document 29 Filed 05/12/20 Page 6 of 8



 1   symptom testimony or a physician’s medical opinion. Salazar argues that it is equivalent,
 2   and that the Court accordingly erred.
 3          Whatever the merits of this position, Salazar was not prejudiced, as the Court
 4   assumed that the first prong was satisfied and went on to find that the other two prongs
 5   were not. As explained above, the reasons advanced by Salazar for overturning the Court’s
 6   latter findings are not persuasive. Thus, the Court’s conclusion remains sound.
 7   V.     Amendments
 8          To correct the statements identified by Salazar and clarify the bases for the Court’s
 9   conclusions, the Court will make the following amendments and refile the order resolving
10   Salazar’s case:
11          1.     At page 11, delete footnote four.
12          2.     At page 11, begin new paragraph after <Pinto v. Massanari, 249 F.3d 840,
13   846–47 & n.4 (9th Cir. 2001) (explaining that the claimant was not “per se disabled” simply
14   because she was illiterate and unable to communicate in English).>
15          3.     At page 11, change <While it appears that Salazar cannot perform any of the
16   three jobs identified by the VE, it is not clear that Salazar is precluded from all work in the
17   national economy.> to <While it appears that Salazar cannot perform any of the three jobs
18   identified by the VE, it is not clear whether Salazar can adjust to other work that exists in
19   significant numbers in the national economy.>
20          4.     At page 11, delete <To make this determination, the ALJ will need to
21   reformulate the RFC and obtain testimony from a VE about occupations that require no or
22   minimal English-language abilities.      Only after weighing the RFC against the VE’s
23   testimony can it be determined whether Salazar is indeed disabled. See Carmickle v.
24   Comm’r, Soc. Sec. Admin., 533 F.3d 1155, 1167 (9th Cir. 2008) (remanding for the ALJ to
25   reformulate the RFC and repeat steps four and five).> and replace with <Salazar argues
26   that because the three jobs identified by the VE were supposedly “representative” of the
27   other work he can perform, there is no reason to believe that he can adjust to other work.
28   This argument overlooks the fact that the VE identified those jobs based on a hypothetical


                                                  -6-
      Case 4:19-cv-00075-MSA Document 29 Filed 05/12/20 Page 7 of 8



 1   individual who is literate and can communicate in English. If Salazar is indeed illiterate
 2   and unable to communicate in English (as one ALJ has previously found), the hypothetical
 3   must be revised to reflect those educational characteristics. In response to the revised
 4   hypothetical, the VE will identify the jobs, if any, that are representative of what the new
 5   hypothetical person can perform. [¶] At this stage, the Court cannot say what the revised
 6   hypothetical will look like, nor can it say which jobs, if any, the VE will identify as
 7   representative. Given these gaps in the record, it is not clear whether a person with
 8   Salazar’s residual functional capacity, age, education, and work experience is able to adjust
 9   to other work. Further proceedings will be useful in resolving these issues. See Leon, 880
10   F.3d at 1047 (“When there are outstanding issues that must be resolved before a
11   determination can be made, or if further administrative proceedings would be useful, a
12   remand is necessary.”)>
13          5.     Following <the new hypothetical person can perform.> in the above
14   replacement text, insert a footnote <There is an inconsistency in Salazar’s argument. If he
15   is indeed illiterate and incapable of communicating in English, then everything stemming
16   from the ALJ’s contrary finding—including the hypothetical and the vocational expert’s
17   testimony—is inherently defective. But Salazar wants the error only half corrected: He
18   wants a finding that he is illiterate and unable to communicate in English, but he also wants
19   to keep the defective vocational testimony relating to a literate person. Unsurprisingly, this
20   would result in a clear finding of disability.>
21          6.     At page 11, change <As explained above, whether Salazar is precluded from
22   all work, and thus is disabled, is an issue that remains outstanding. See McLeod v. Astrue,
23   640 F.3d 881, 884–85 (9th Cir. 2011) (stating that the determination whether a claimant is
24   precluded from all work is one “for the Social Security Administration to make”).> to <As
25   explained above, whether Salazar can adjust to other work is an issue that remains
26   outstanding. See McLeod v. Astrue, 640 F.3d 881, 884–85 (9th Cir. 2011) (stating that the
27   ultimate determination of disability is “for the Social Security Administration to make”).>
28          In addition to these amendments, the Court will also make various non-substantive


                                                  -7-
      Case 4:19-cv-00075-MSA Document 29 Filed 05/12/20 Page 8 of 8



 1   changes.
 2         IT IS ORDERED that the motion to alter or amend the judgment (Doc. 25) is
 3   granted in part and denied in part, as set forth above.
 4         Dated this 12th day of May, 2020.
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                               -8-
